UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4629


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DARRELL ALAN PELL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:19-cr-00023-WO-9)


Submitted: February 18, 2020                                 Decided: February 20, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrell Alan Pell pled guilty, pursuant to a written plea agreement, to conspiracy to

distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 846 (2018).

Pell’s counsel filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious grounds for appeal but questioning whether Pell’s 50-month

sentence was reasonable. We affirm.

       We review a sentence for reasonableness, applying “a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). This review entails

appellate consideration of both the procedural and substantive reasonableness of the

sentence. Id. at 51. In assessing procedural reasonableness, we consider whether the

district court properly calculated the defendant’s advisory Sentencing Guidelines range,

gave the parties an opportunity to argue for an appropriate sentence, considered the 18

U.S.C. § 3553(a) (2018) factors, and sufficiently explained the selected sentence. Id. at

49-51. “Under the law of this circuit a district court must address or consider all non-

frivolous reasons presented for imposing a different sentence and explain why he has

rejected those arguments.” United States v. Ross, 912 F.3d 740, 744 (4th Cir.), cert. denied,

140 S. Ct. 206 (2019).

       If there are no procedural errors, then we consider the substantive reasonableness of

the sentence, evaluating “the totality of the circumstances.” Gall, 552 U.S. at 51. A

sentence is presumptively reasonable if it is within or below the defendant’s Guidelines

range, and this “presumption can only be rebutted by showing that the sentence is



                                             2
unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” United States v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

       The district court properly calculated Pell’s Guidelines range as 57 to 71 months

and granted in part Pell’s motion for a downward variance, appropriately addressing the

parties’ arguments and explaining, in light of the § 3553(a) factors, the court’s conclusion

that a sentence of 50 months, rather than 24 to 36 months as requested by Pell, was the

proper sentence. Moreover, nothing in the record rebuts the presumption of reasonableness

attached to Pell’s below-Guidelines sentence.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Pell, in writing, of the right to petition the Supreme

Court of the United States for further review. If Pell requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on Pell.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              3